Case 2:13-md-02445-MSG Document 585-5 Filed 09/18/19 Page 1 of 1
Dr. Nicholas Jewell

Offered on behalf of the Direct Purchaser Plaintiffs, Dr. Nicholas Jewell, a Professor in
the Division of Biostatistics and the Department of Statistics at the University of California at
Berkeley for 37 years, opines on the statistical unreliability of various studies and analyses cited
by Reckitt to support its claim that Suboxone film is safer or more preferred than Suboxone
tablets. For example, Dr. Jewell explains how the RADARS studies on which Reckitt relied
used data that was of such poor quality that they do not (and cannot) show any improvement due
to the switch to the film version. Dr. Jewell also explains how the RADARS studies do not
“delve into causation” — i.e., whether it was the film’s formulation or packaging that caused any
decrease in adverse events, as opposed to chance or myriad other potential confounding factors.
Dr. Jewell explains that the other analyses cited by Reckitt to support its claims of superiority of
film over tablets were little more than hypothesis generating analyses, and that any claims of
superiority would need to be tested by more robust statistical studies, such as controlled studies,
in order to draw any statistically reliable conclusions. Additionally, Dr. Jewell explains how
certain analyses funded or performed by Reckitt concerning persistence and compliance rates
between users of Suboxone film and tablets were unreliable because, inter alia, the data used
were insufficient, and the results were too equivocal to reliably show any advantage of one
Suboxone formulation over another. Finally, Dr. Jewell responds to the analyses and criticisms
of certain of Reckitt’s experts (Drs. Geller, Murrelle and Curtis) in support of Reckitt’s film
superiority and preference claims, because the data analyses on which they rely suffer from
similar statistical flaws that render any conclusions based upon them statistically unreliable. Dr.

Jewell’s opening report is 82 pages, and his rebuttal report is 38 pages.
